EXHIBIT 21 Subsidiaries of Golden Entertainment, Inc. No. Subsidiary Jurisdiction of Incorporation 1. Golden Holdings, Inc. Nevada 2. 77 Golden Gaming, LLC Nevada 3. Big Sky Gaming, LLC Nevada 4. Big Sky Gaming Management, LLC Nevada 5. Sartini Synergy Online, LLC Nevada 6. Golden Gaming, LLC Nevada 7. Golden Aviation, LLC Nevada 8. Golden Golf Management, LLC Nevada 9. Golden HRC, LLC Nevada Golden Pahrump Nugget, LLC Nevada Golden Pahrump Town, LLC Nevada Golden Pahrump Lakeside, LLC Nevada Golden Route Operations LLC Nevada Golden Tavern Group, LLC Nevada Sartini Gaming, LLC Nevada Market Gaming, LLC Nevada Cardivan, LLC Nevada Corral Country Coin, LLC Nevada Goldies Group, LLC Nevada Golden - PT’s Pub Stewart-Nellis 2, LLC Nevada Golden - PT’s Pub East Sahara 3, LLC Nevada Golden - PT’s Pub Cheyenne-Nellis 5, LLC Nevada No. Subsidiary Jurisdiction of Incorporation Golden - PT’s Pub Summerlin 6, LLC Nevada Golden - PT’s Pub Vegas Valley 7, LLC Nevada Golden - PT’s Pub West Sahara 8, LLC Nevada Golden - PT’s Pub Spring Mountain 9, LLC Nevada Golden - PT’s Pub Flamingo 10, LLC Nevada Golden - PT’s Pub Rainbow 11, LLC Nevada Golden - PT’s Pub Durango 12, LLC Nevada Golden - PT’s Pub Warm Springs 13, LLC Nevada Golden - PT’s Pub Twain 14, LLC Nevada Golden - PT’s Pub Tropicana 15, LLC Nevada Golden - PT’s Pub Winterwood 16, LLC Nevada Golden - PT’s Pub Sunset-Pecos 17, LLC Nevada Golden - PT’s Pub MLK 18, LLC Nevada Golden - PT’s Pub Tunes 19, LLC Nevada Golden - PT’s Pub Decatur-Hacienda 20, LLC Nevada Golden - PT’s Pub Decatur-Sobb 21, LLC Nevada Golden - PT’s Pub Silverado-Maryland 22, LLC Nevada Golden - PT’s Pub Silverado-Bermuda 23, LLC Nevada Golden - PT’s Pub Sunrise 24, LLC Nevada Golden - PT’s Pub Hualapai 25, LLC Nevada Golden - PT’s Pub Big Game 26, LLC Nevada Golden - PT’s Pub Cantina 27, LLC Nevada Golden - PT’s Pub Fort Apache 29, LLC Nevada Golden-PT’s Pub Ann 30, LLC Nevada No. Subsidiary Jurisdiction of Incorporation Golden - PT’s Pub Russell 31, LLC Nevada Golden-PT’s Pub Centennial 32, LLC Nevada Golden - PT’s Pub Horizon 33, LLC Nevada Golden - PT’s Pub St. Rose 35, LLC Nevada Golden - PT’s Pub Eastern 36, LLC Nevada Golden - PT’s Pub Racetrack 37, LLC Nevada Golden - PT’s Pub Anthem 38, LLC Nevada Golden - PT’s Pub Sunset-Buffalo 39, LLC Nevada Golden-PT’s Pub Triple Bar 40, LLC Nevada Golden-PT’s Pub Oceans 41, LLC Nevada Golden-PT’s Pub Desert Inn 42, LLC Nevada Golden - PT’s Pub Spring Valley 44, LLC Nevada Golden-O’Aces Bar Rainbow 46, LLC Nevada Golden-O’Aces Bar Post 47, LLC Nevada Golden - PT’s Pub Foothills 48, LLC Nevada Golden-PT’s Pub Fred’s 49, LLC Nevada Golden-PT’s Pub Crossroads TC 50, LLC Nevada Golden-PT’s Pub Whitney Ranch 51, LLC Nevada Golden-PT’s Pub Black Mountain 52, LLC Nevada Golden-PT’s Pub Molly Malone’s 53 LLC Nevada Golden-PT’s Pub Kavanaugh’s 54 LLC Nevada Golden-PT’s Pub Sean Patrick’s 55 LLC Nevada Golden-PT’s Pub Morrissey’s 56 LLC Nevada Golden-PT’s Pub GB’s 57 LLC Nevada Golden-PT’s Pub Owl 58 LLC Nevada No. Subsidiary Jurisdiction of Incorporation Golden-PT’s Pub Fireside 59 LLC Nevada Golden-PT’s Pub Mountainside 60 LLC Nevada Golden-PT’s Pub Oyster 61 LLC Nevada Golden-PT’s Pub Beano’s 62 LLC Nevada Golden-PT’s Pub Brew 63 LLC Nevada Golden-PT’s Pub Ranch 64 LLC Nevada Sparky’s Prater 1, LLC Nevada Sparky’s Doghouse 2, LLC Nevada Sparky’s McCarran 3, LLC Nevada Sparky’s Longley 4, LLC Nevada Sparky’s Mt. Rose 5, LLC Nevada Sparky’s South Carson 7, LLC Nevada Sparky’s South Meadows 8, LLC Nevada Golden-Sierra Gold Double R 1, LLC Nevada Golden-Sierra Junction Double R 2, LLC Nevada Sierra Gold Jones 3, LLC Nevada Sierra Gold Buffalo 4, LLC Nevada Sierra Gold Stephanie 5, LLC Nevada Sierra Gold Aliante 6, LLC Nevada Golden RR Buffalo 1, LLC Nevada Golden RR Flamingo 2, LLC Nevada Golden RR Eastern 3, LLC Nevada Golden RR Centennial 4, LLC Nevada Bonnie’s 1 LLC Nevada Goldies Hualapai 1, LLC Nevada No. Subsidiary Jurisdiction of Incorporation Goldies Valley View 2, LLC Nevada Goldies South Meadows 4, LLC Nevada Goldies Cactus 5, LLC Nevada Goldies Warm Springs 6, LLC Nevada Goldies Windmill 7, LLC Nevada Goldies Westcliff 8, LLC Nevada Lakes Gaming - Mississippi, LLC Minnesota Lakes Game Development, LLC Minnesota Lakes Gaming and Resorts, LLC Minnesota Lakes Jamul, Inc. Minnesota Lakes KAR Shingle Springs, L.L.C. Delaware Lakes Kean Argovitz Resorts - California, L.L.C. Delaware Lakes Nipmuc, LLC Minnesota Lakes Ohio Development, LLC Minnesota Lakes Pawnee Consulting, LLC Minnesota Lakes Pawnee Management, LLC Minnesota Lakes Shingle Springs, Inc. Minnesota Pacific Coast Gaming - Santa Rosa, LLC Minnesota Lakes Florida Development, LLC Minnesota Lakes Maryland Development, LLC Minnesota Lakes Maryland Casino Management, LLC Minnesota Lakes Cloverdale, LLC Minnesota Evitts Resort, LLC Maryland Golden-PT’s BWS 65, LLC. Nevada Sierra Gold Flamingo 7 LLC Nevada Lakes Jamul Development, LLC Minnesota
